Citation Nr: 1534329	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for fractured dislocation, left ankle, status post open reduction internal fixation with posttraumatic arthritis and scars.

2. Entitlement to a disability rating in excess of 20 percent for left foot plantar fasciitis.

3. Entitlement to a disability rating in excess of 10 percent for left knee bursitis.

4. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1988.

This matter came to the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. It was last before the Board in August 2014, when it was remanded for further development.

The Veteran testified before the undersigned at a March 2014 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

A February 2015 rating decision granted a higher 20 percent disability rating for the Veteran's left foot plantar fasciitis, effective November 28, 2007, the date of his claim for an increased rating. This disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's left foot plantar fasciitis remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's fractured dislocation, left ankle, status post open reduction internal fixation with posttraumatic arthritis and scars is characterized by markedly limited range of motion due to pain, stiffness, swelling, and fatigability; his two surgical scars are not shown to be unstable or painful.

2. The Veteran's left foot plantar fasciitis is characterized by pain and tenderness to palpation in his plantar fascia, sole, and heel of his foot.

3. The Veteran's left knee bursitis is characterized by pain but with normal range of motion.

4. The Veteran's bilateral hearing loss is productive of a puretone threshold average of 53.75 decibels (dB) and speech recognition ability of 92 percent in the right ear and a puretone threshold average of 52.5 dB and speech recognition ability of 92 percent in the left ear, at worst.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for fractured dislocation, left ankle, status post open reduction internal fixation with posttraumatic arthritis and scars have not been met at any time during the pendency of this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, 4.118, Diagnostic Codes (DCs) 5270-5274, 7804-05 (2014).

2. The criteria for a rating in excess of 20 percent for left foot plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5276, 5284 (2014).

3. The criteria for a rating in excess of 10 percent for left knee bursitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5003, 5019, 5257-58, 5260-61 (2014).

4. The criteria for a compensable rating for bilateral hearing loss have not been met during the pendency of this claim. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated January 2008 and April 2010 notified the claimant as to the types of medical and lay evidence he may provide (or request VA to obtain) to demonstrate a worsening or increase in the severity of his service-connected disabilities and as to how VA determines disability ratings. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examiners reviewed the Veteran's VAMRs and other pertinent documents, conducted physical examinations, and clearly indicated the Veteran's present level of physical disability related to his left ankle, left foot, left knee, and his bilateral hearing loss. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examinations are adequate to decide the claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Left Ankle Disability

The RO rated the Veteran's service-connected left ankle disability as 20 percent disabling under DC 5271 (limited motion). See 38 C.F.R. § 4.71a. DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.

Because the RO granted the Veteran the maximum allowable disability rating under DC 5271, the Board must consider whether the Veteran is entitled to a separate or higher disability rating under another DC that relates to the ankle. See 38 C.F.R. 4.71a, DCs 5270 through 5274.

DC 5270 assigns the following disability ratings for ankylosis of the ankle: 20 percent for in plantar flexion of less than 30 degrees; 30 percent for in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 (zero) and 10 degrees; and 40 percent for in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. See 38 C.F.R. § 4.71a.

DC 5272 assigns a 10 percent disability rating for ankylosis in good weight-bearing position and a 20 percent disability rating for ankylosis in poor weight-bearing position. See 38 C.F.R. § 4.71a.

DC 5273 assigns a 10 percent disability rating for moderate deformity resulting from the malunion of the os calcis or astragalus and a 20 percent disability rating for a marked deformity resulting from the malunion of the os calcis or astragalus. See 38 C.F.R. § 4.71a.

DC 5274 assigns a 20 percent disability rating for astragalectomy. See 38 C.F.R. § 4.71a.

The Veteran's current rating also includes his surgical scars. But DC 7804 (unstable or painful scars) sets forth the disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful. See 38 C.F.R. § 4.118, DC 7804.

According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar." Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804. Id. (DCs 7800 to 7802 refer to burn scars, so are not applicable to this Veteran).

In May 2007, a VA examiner noted the Veteran reported symptoms of a bad limp and antalgic gait; post-activity swelling, stiffness, weakness, fatigue, and lack of endurance; and some "pseudo-locking." He reported his left ankle joint is stable and does not incapacitate him. The examiner observed the Veteran's left ankle was "obviously enlarged as compared with right," although there was no specific swelling. The examiner also noted that the Veteran's dorsiflexion (0 to 20 degrees) was normal and his plantar flexion (0 to 45 degrees) was to 20 degrees. He reported pain and "subjectively . . . limited range of motion" after repetition. The examiner indicated the Veteran had a 19 centimeter non-tender lateral scar and 7 centimeter medial scar, which the Veteran reported had tingling and numbness on palpation.

In March 2008, the Veteran told a VA examiner that he had weakness and could not stand for long periods, stiffness, swelling, heat, redness, giving way, lack of endurance, locking with bending, and fatigability. He denied dislocation of the ankle, but reported constant pain traveling from his left ankle to his knee, which he described as squeezing and aching pain rated as an 8 out of 10. He said the pain was relieved by rest and over-the-counter pain medication. The examiner noted the Veteran had an antalgic gait and tenderness of the left ankle but no deformity. He had dorsiflexion to 10 degrees with pain at the end and normal plantar flexion (to 45 degrees) but with pain starting at 40 degrees. After repetition, the examiner noted additional functional limitation in the form of pain. The examiner also noted the Veteran had a depressed scar on the left lateral ankle measuring 17 by 0.4 centimeters, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, edema, keloid formation, hypopigmentation, or abnormal texture. He also had a 5 by 0.4 centimeter scar on the medial left ankle with hypopigmentation of less than six square inches and no other symptoms.

During a December 2014 VA examination, the Veteran reported symptoms of pain, swelling, numbness, and tingling in his left ankle, as well as "slight" flare-ups at least once every three months where he was "unable to walk or put pressure on the ankle," and during which "[s]ometimes is ankle lock[ed] up and [was] unable to move." He had dorsiflexion to 15 degrees and plantar flexion to 20 degrees, which the examiner noted was normal for the Veteran's body habitus and age. The examiner indicated there was no change in range of motion after repetition, but did note there was pain on movement. The examiner noted there was no anklyosis, instability, or other left ankle disabilities, apart from the previously noted scars. The examiner reported the scars were not painful or unstable and did not have a total area equal to or greater than 39 square centimeters. The examiner further indicated that the Veteran's left ankle disability did not impact his ability to perform any type of occupational task.

The symptoms associated with the Veteran's left ankle disability do not qualify for a higher rating under a DC other than DC 5271. A higher or separate rating for a service-connected left ankle disability is not warranted without evidence of ankylosis, astragalectomy (the surgical removal of the talus bone), or the malunion of os calcis or astragulus bones. See 38 C.F.R. § 4.71a, DC 5270, 5272-74. Nor is the criteria met for a separate rating for his associated surgical scars. See 38 C.F.R. § 4.118, DC 7804.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to an increased rating for a left ankle disability is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Left Foot Disability

The RO assigned the Veteran's left foot plantar fasciitis a 20 percent rating under DC 5276. 38 C.F.R. § 4.71a. 

There is no specific diagnostic code for plantar fasciitis. It may be rated (by analogy) under 38 C.F.R. § 4.71a, DC 5276 (for flatfoot) or 5284 (as other foot injury).

Under DC 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted. When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted. When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral.

DC 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

In May 2007, a VA examiner noted the Veteran complained of pain affecting the sole of his left foot with occasional post static dyskinesia. The Veteran reported treatment with plastic orthotics without relief, and noted the left foot disability did not require assistive devices of any kind, to include corrective footwear. Examination revealed tenderness to palpation about the medial band of the plantar fascia and sole of the left foot. He had no deformity, range of motion impairment, swelling, or weakness. His gait; weight bearing; and standing ability, walking, and distance tolerance were noted as normal.

In March 2008, a VA examiner noted the Veteran reported constant pain in the middle of the ball of his foot and traveling to his heel. He described the pain as "aching" and "sticking" and rated it as a 7 on a scale of 1 to 10. He said the pain could be elicited by physical activity and relieved by itself or with over-the-counter pain medication. The Veteran reported weakness at rest but with no pain, stiffness, swelling, or fatigue. While standing or walking he described pain but no weakness, stiffness, swelling, or fatigue. He noted he uses a brace on his foot. Physical examination revealed no painful motion, weakness, edema, atrophy, or disturbed circulation. He did have tenderness under the feet and toes. His gait was described as antalgic and the examiner noted he was able to stand 15 to 30 minutes. He did not require any type of support with his shoes, and x-rays of his left foot were within normal limits.

A December 2014 VA examiner noted the Veteran had plantar fasciitis and degenerative joint disease of the left foot, but no other foot disabilities. The Veteran described current symptoms of pain in the heel and the arch, treated with shoe inserts and over-the-counter pain medication. The Veteran denied flare-ups but said he was unable to walk or stand for long periods of time. The examiner noted the Veteran's left foot plantar fasciitis was "mild," but also indicated it chronically compromised weight bearing. He noted functional limitations in the form of less movement than normal, pain on movement, and pain on weight-bearing; he also noted decreased standing and walking during flare-ups due to progressive pain escalation.

The Veteran's left foot plantar fasciitis is not entitled to a disability rating higher than 20 percent under DCs 5276 or 5284. Although he has complaints of pain and inability to stand or walk for long periods of time, there is no indication his left foot plantar fasciitis results in "extreme" tenderness of the plantar surfaces of the feet" or can be described as "severe." 38 C.F.R. § 4.71a, DCs 5276, 5284. Most recently, his left foot plantar fasciitis was described as "mild." See December 2014 VA Examination Report.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 20 percent for left foot plantar fasciitis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Left Knee Disability

The Veteran's left knee bursitis  has been rated as 10 percent disabling pursuant to DC 5019 (bursitis). 38 C.F.R. § 4.71a. Under that DC, bursitis is "rated on limitation of motion of the affected parts, as arthritis, degenerative."

DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

DC 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71a. A noncompensable rating is warranted when leg flexion is limited to 60 degrees, a 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. 38 C.F.R. § 4.71.

DC 5261 provides for the evaluation of limitation of extension of the knee. A noncompensable rating is warranted when leg extension is limited to 5 degrees, a 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees. Id.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.

Under DC 5257, "other" knee impairment-including recurrent subluxation or lateral instability-warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe. Id.

In August 2012, a VA examiner noted the Veteran reported flare-ups that caused "difficulty with walking and climbing." He had normal left knee flexion and extension with no evidence of pain, and he was able to perform three repetitions without additional limitation in range of motion or other functional loss or impairment. The examiner noted the Veteran had tenderness or pain to palpation in the left knee, but did not note any other symptoms of disability.

During an October 2014 VA examination, the Veteran again reported flare-ups, now resulting in his knee "lock[ing] up" and "unable to bend." Left knee flexion and extension were again normal with no evidence of pain, and he was able to perform three repetitions without additional limitation in range of motion or other functional loss or impairment. The examiner noted there was no tenderness or pain to palpation. Imaging studies were conducted and there was no evidence of degenerative or traumatic arthritis.

The RO assigned a 10 percent disability rating for the Veteran's left knee bursitis based on painful motion of the knee. A higher rating is not warranted as there is no evidence the Veteran has anything other than normal range of motion, nor is there evidence of instability or other impairment of the left knee. 38 C.F.R. § 4.71a, DCs 5003, 5019, 5257, 5260-61.

The Board acknowledges the Veteran's complaints of lock[ing] up" and inability to bend his left knee, but there is no medical evidence showing "frequent episodes of 'locking,' pain, and effusion into the joint," or of any semilunar cartilage problem, which would warrant a higher rating under DC 5258. 38 C.F.R. § 4.71a.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for left knee bursitis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of dB loss as measured by puretone threshold average. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The December 2014 VA audiological examination report shows that the Veteran's puretone thresholds, in dB, are as follows:

HERTZ
1,000
2,000
3,000
4,000
Average
RIGHT
30
55
65
65
53.75
LEFT
30
65
60
55
52.5

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 92 percent in both the right and left ears. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. Because the right ear had a puretone average of 53.75 dB and a speech recognition score of 92 percent, it receives a designation of I. See id. Because the left ear had a puretone average of 52.5 dB and a speech recognition score of 92 percent, it also receives a designation of I. See id. The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating. See 38 C.F.R. § 4.85, DC 6100.

VA regulation includes two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests. The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound. See id. Based on the puretone thresholds recorded in the December 2014 VA examination report, these provisions do not apply.

The results of the December 2014 VA examination are generally consistent with the results of the August 2012 VA audiological evaluation. The August 2012 VA audiologist found that the right ear puretone average was 39 dB with a speech recognition score of 92 percent and that the left ear puretone average was 42 dB with a speech recognition score of 94 percent. The August 2012 results do not entitle the Veteran to a compensable rating for a hearing loss disability. See Id. Thus, VA medical records confirm the accuracy of December 2014 VA examiner's findings.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability. The Veteran states that his bilateral hearing loss has affected his relationships since he cannot hear, and he shies away from conversation at work. December 2014 VA Examination Report. Similarly, the August 2012 VA examiner observed that the Veteran's hearing loss impacted the "ordinary conditions of daily life, including ability to work." She noted that the Veteran likely has difficulty hearing and understanding others during his daily activities.

The Veteran's reported functional impairment does not establish entitlement to a higher rating. The challenges associated with the Veteran's hearing loss are contemplated by the rating criteria, which take into account the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the Schedular criteria for a compensable rating, the Veteran's reported functional impairment does not warrant a compensable rating. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The Veteran's bilateral hearing loss has not met the schedular criteria for a compensable rating at any time during the pendency of this claim. See 38 C.F.R. 
§§ 4.85, 4.86. Although the Veteran contends that his hearing loss is more disabling than contemplated by the noncompensable rating assigned, and VA audiology examination has shown it has worsened, the preponderance of the evidence, including the August 2012 and December 2014 VA examinations, weigh against a compensable rating for the Veteran's service-connected hearing loss.

The preponderance of the evidence is against the Veteran's claim. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to an increased compensable rating for bilateral hearing loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has considered whether the evaluations of the Veteran's service-connected left ankle, left foot, left knee, or bilateral hearing loss disabilities should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected left ankle, left foot, left knee, and bilateral hearing loss disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's left ankle, left foot, and left knee disabilities result in symptoms of pain and tenderness; his left ankle disability results in markedly limited range of motion; and his bilateral hearing loss results in decreased hearing acuity. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.118, 4.85, DCs 5003, 5019, 5257-58, 5260-61, 5270-5274, 5276, 5284, 6100, 7804-05; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 20 percent for fractured dislocation, left ankle, status post open reduction internal fixation with posttraumatic arthritis and scars is denied.

A disability rating in excess of 20 percent for left foot plantar fasciitis is denied.

A disability rating in excess of 10 percent for left knee bursitis is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


